                                           Case 4:21-cv-04368-HSG Document 6 Filed 07/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH HERNANDEZ,                                  Case No. 21-cv-04368-HSG
                                   8                       Plaintiff,                       ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE APPLICATION TO
                                   9              v.                                        PROCEED IN FORMA PAUPERIS
                                  10     I.S.U., et al.,
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On or about June 8, 2021, Plaintiff, an inmate incarcerated at High Desert State Prison,

                                  14   filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. Nos. 1, 2, 3. That

                                  15   same day, the Clerk of the Court sent Plaintiff a notice, stating this action was deficient because

                                  16   Plaintiff had not paid the filing fee or filed an application to proceed in forma pauperis. Dkt. No.

                                  17   4. Plaintiff was instructed to respond within twenty-eight days of the date of the order, and

                                  18   informed that that failure to do so would result in dismissal of this action. Dkt. No. 4. On June
                                  19   28, 2021, Plaintiff informed the Court that he had not received any correspondence from the

                                  20   Court, including the Clerk’s June 8, 2021 notice of in forma pauperis deficiency. Dkt. No. 5.

                                  21   Accordingly, the Court GRANTS Plaintiff an extension of time to August 31, 2021, to file his

                                  22   application to proceed in forma pauperis. The Court requests that prison authorities assist Plaintiff

                                  23   in submitting a complete in forma pauperis application. The Clerk shall send a copy of this order

                                  24   to the litigation coordinator at High Desert State Prison.

                                  25           IT IS SO ORDERED.

                                  26   Dated: 7/21/2021
                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
